


Exhibit 10(f)

VIACOM INC.

RETIREMENT INCOME PLAN FOR NON-EMPLOYEE DIRECTORS

(As amended and restated as of October 14, 2003)

        1.    Amount of Benefits.    Each eligible non-employee director (as
defined herein) will receive annual payments equal to 100% of the annual
retainer for membership on the Board of Directors of Viacom Inc. (the "Board of
Directors") in effect on May 21, 2003, the date on which the accrual of
additional benefits under the Plan was terminated by the Board of Directors.
Eligible non-employee directors serving on the Board of Directors when the Plan
was established in 1989 will receive credit for all years of service prior to
1989.

        2.    Payment of Benefits.    Benefits will be payable for a period
equal to the director's number of years of service as an eligible non-employee
director as of May 21, 2003. Notwithstanding the foregoing, with respect to
those eligible non-employee directors serving on the Board of Directors as of
October 14, 2003 (the "Plan Participants"), the net present value of the accrued
retirement benefits as of May 21, 2003 shall: (a) be paid in a lump sum in cash
to those Plan Participants who are age 70 and older as of October 14, 2003 and
(b) be credited to the deferred compensation accounts established under Viacom's
Deferred Compensation Plan for Non-Employee Directors (the "Deferred
Compensation Plan") for those Plan Participants who are under age 70 as of
October 14, 2003.

        3.    Timing of Payment.    Benefit payments will commence one year
after the director's retirement from the Board of Directors, except in the case
of the Plan Participants, who will instead receive their respective payments or
credits as soon as practicable after October 14, 2003. Benefits are paid to the
director or, in the event of the director's death, to his estate or designated
beneficiary.

        4.    Eligibility.    To be considered an "eligible non-employee
director" under this Plan, a director must satisfy the three requirements set
fort below.

(a)Non-Employee Status.    The director is not an employee of Viacom Inc.,
National Amusements, Inc. or any of their respective subsidiaries; and

(b)Minimum Service.    The director served on the Board of Directors for at
least three years; and

(c)Date of Appointment or Election to the Board.    The director was appointed
or elected to the Board of Directors before January 1, 1999.

--------------------------------------------------------------------------------


